Order entered June 20, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-18-00822-CR
                                    No. 05-18-01032-CR

                          WILLIAM TRAVIS HENDRIX, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause Nos. 366-82878-2017

                                          ORDER
       Before the Court is appellate counsel’s June 6, 2019 motion to withdraw as attorney of

record on appeal. We GRANT the motion. We DIRECT the Clerk to remove Kristin R. Brown

as appellant’s counsel of record.

       We ORDER the trial court to appoint new counsel to represent appellant in these

appeals. We ORDER the trial court to transmit a supplemental clerk’s record containing the

order appointing new counsel to this Court within FIFTEEN DAYS of the date of this order.

       Upon his or her appointment, new counsel shall determine whether to adopt the existing

briefs on file or to file supplemental briefs or amended briefs. Any supplemental or amended

brief shall be due within SIXTY DAYS of the date of this order. If counsel decides to adopt the
Anders brief filed in cause no. 05-18-01032-CR, counsel shall file a motion to withdraw as

counsel. Counsel may adopt the brief filed in cause no. 05-18-00822-CR by filling within

SIXTY DAYS of the date of this order, a letter stating new counsel’s intent to rely upon former

counsel’s existing brief.

        We ABATE the appeals to allow the trial court to comply with this order. We will

reinstate the appeals when we receive the order appointing counsel or at such other time as the

Court deems appropriate.

        We DIRECT the Clerk to send a copy of this order, by electronic transmission, to the

Honorable Raymond G. Wheless, Presiding Judge, 366th Judicial District Court; and to counsel

for the parties.

        We FURTHER DIRECT the Clerk to send a copy of this order, by first class mail, to

William Travis Hendrix, SO# 190342, Collin County Detention Center, 4300 Community

Avenue, McKinney, Texas 75071-2535.


                                                   /s/    LANA MYERS
                                                          JUSTICE